Exhibit 10.27

CONFIDENTIAL TREATMENT REQUEST – EDITED COPY

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH MOUNTS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS EXHIBIT
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

DISTRIBUTION AGREEMENT

Southwest Traders Inc.

This Distribution Agreement (“Agreement”) is made and entered into as of the 1st
day of September 2007, by and between Jamba Juice Company, a California
corporation (“JJC”), and Southwest Traders Inc, a California limited liability
company (“Distributor”) with respect to the following facts:

A. JJC is an operator and franchiser of retail smoothie and juice stores.

B. Distributor is a warehouser and distributor of dry, chilled and frozen food
service products (“Products”).

C. The parties desire to enter into a business relationship on the following
terms and conditions.

NOW, THEREFORE, in consideration of the foregoing and in consideration of the
covenants, promises, obligations, and agreements of the parties contained in
this Agreement and other good and valuable consideration, the receipt and
adequacy and sufficiency of which are hereby acknowledged by each party hereto
by its execution hereof, it is hereby agreed as follows:

AGREEMENT

 

1. DEFINITIONS AS USED IN THIS AGREEMENT

“Distributor” shall mean Southwest Traders Inc.

“Company Store” shall mean a store owned or operated by JJC.

“Day Deliveries” shall mean deliveries that are made between 6:00 a.m. - 11:00
a.m. or between 1:00 p.m. - 9:00 p.m.

“Default” shall mean the material failure by either party to meet any of the
terms set forth in this Agreement.

 

1



--------------------------------------------------------------------------------

“Delivered Cost” shall mean the sum of Landed Cost and the applicable
distributor “mark-up”.

“Delivery Performance Standard” shall mean Distributor’s truck and driver’s
obligation to arrive prepared to deliver Orders within one hour of the scheduled
delivery time (2 hour window). For Isolated and Extreme Remote Stores, Orders
are to be delivered within two hours of the scheduled delivery time (4 hour
window).

“Distribution Territory” shall mean the States of California, Arizona, Nevada,
Colorado, Utah, Southern Idaho, Oklahoma, and Texas.

“Franchised or Licensed Store” shall mean a store operated by an entity other
than JJC pursuant to a license agreement or franchise agreement between JJC and
that party.

“Full Case” shall mean the case in which Distributor receives the Product from
the supplier.

“General Inventory” shall mean Product that is currently stocked by Distributor
and not at the special request of JJC.

“Hardpack Tubs” shall mean frozen yogurts, sherbets, sorbets, and ice cream/ice
milks packed in bulk containers.

“Incremental Product Cost” shall mean the cost differential between the original
delivered price of an item and the delivered price of a substituted item.

“Inventory” shall mean General Inventory, JJC Critical Inventory, JJC
Proprietary Inventory, Obsolete/Dead Inventory and Slow Inventory.

“IQF” shall mean individually quick-frozen, a process used for fruit and
vegetables to preserve the Product.

“Isolated Stores” shall mean Stores located more than 250 miles from the closest
distribution center of Distributor.

“JJC Critical Inventory” shall mean all Hardpack Tubs, juice concentrates, IQF
fruit, soymilk, fresh produce, frozen bread products, and proprietary straws,
cups, lids and napkins.

“JJC Proprietary Inventory” shall mean Product that is labeled or printed with
the Jamba Juice logo, which is not to be sold to any customer other than the
Stores, or which is purchased at the request of JJC and not otherwise stocked by
Distributor.

 

2



--------------------------------------------------------------------------------

“Key Drop Deliveries” shall mean deliveries completed via key drop between the
time of the Store closing (or 9:00 p.m., whichever is earlier; except for any
Store that normally has significant sales volumes after 9:00 p.m., then the time
will be 10:00 p.m.) and Store opening (or 6:00 a.m., whichever is later).

“Landed Cost” shall mean the Product cost F.O.B. origin plus inbound freight
costs to Distributor’s distribution center, as may be adjusted as provided in
this Agreement, excluding early pay discounts, spoilage and other allowances.

“Month” shall mean a calendar month.

“Obsolete/Dead Inventory” shall mean Products that do not move in a sixty (60) –
day period from the date of receipt by Distributor or that have been
discontinued by JJC.

“Orders” shall mean orders for Product submitted to Distributor by JJC.

“Other Distributors” shall mean other Distribution Company’s in which JJC is
currently utilizing for service to its’ stores.

“Product(s)” shall mean all products purchased by JJC under this Agreement.

“Service Levels” shall mean a fraction, expressed as a percentage, whose
numerator is the total number of items in an Order actually received and whose
denominator is the total number of items in an Order.

“Slow Inventory” shall mean Products that move fifteen Full Cases or less within
a 30-day period.

“Stores” shall mean, individually or collectively, Company Stores and/or
Franchised or Licensed Stores, as the context so permits or requires.

“Supply” or “Supplying” has the meaning given to those terms in Section 2.

“Business Day” shall be Monday – Friday, from 8am to 5pm.

“Extreme Remote Location” shall mean any store that is 300 miles or more away
from any other JJC store.

“Distribution Region” shall mean JJC stores serviced by Distributor from each
individual authorized FOB points in California, Arizona, Colorado, and Texas.

 

3



--------------------------------------------------------------------------------

2. DISTRIBUTION SERVICES

2.1 Distribution for Company Stores. During the term of this Agreement,
Distributor shall be the primary purchaser, warehouser, and distributor of all
Products (with the exception of test items, equipment, marketing items and
uniforms), as needed, to JJC Stores for the Distribution Territory.
Distributor’s services shall include the purchase, warehouse, and distribution
of Products to meet the requirements of JJC for sale in the Company Stores as
described herein. (hereafter, “Supply” or “Supplying”).

2.2 Distribution for Franchised or Licensed Stores. During the term of this
Agreement, Distributor agrees to offer to Supply any Franchised or Licensed
Stores within the Distribution Territory on substantially the same terms and
conditions as herein contained, provided such Franchised or Licensed Store shall
have established and shall have maintained its creditworthiness to Distributor’s
reasonable satisfaction. Distributor may discontinue Supplying any Franchised or
Licensed Store upon the material failure of such Store to comply with the
applicable terms of the agreement with the Store; provided, that Distributor
shall first have given written notice thereof to JJC and allowed JJC a
reasonable time period (not to exceed 30 days) to contact the Franchised or
Licensed Store for purposes of correcting such failure. Distributor acknowledges
and agrees that JJC shall not have any liability or responsibility for any
obligations of a Franchised or Licensed Store to Distributor, including, without
limitation, for payment for Products Supplied to Franchised or Licensed Stores.
Any failure of a Franchised Partner store to meet Credit Terms as established in
Section 5 of this agreement may be placed on C.O.D. terms. If a store fails to
meet the requirements under C.O.D. terms, then the store can be placed on a
prepayment basis.

2.3 Appointment of Liaisons. Distributor and JJC shall each designate a
managerial level person as a designated liaison to facilitate the performance of
this Agreement.

 

3. TERM

This Agreement shall commence for all Distribution Territories on September 1,
2007 and continue for a five-year and 4 month period ending December 31, 2012.

 

4. PRICING POLICIES

This Section sets forth the basic pricing, applicable discounts and price
reporting. No changes shall be made to any of these provisions without the prior
written approval of the JJC Chief Financial Officer or the JJC Vice President,
Supply Chain Management. Distributor agrees to offer the same pricing and
discounts it provides to JJC to each of the Franchised or Licensed Stores unless
otherwise noted in this agreement.

 

4



--------------------------------------------------------------------------------

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH MOUNTS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS EXHIBIT
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

The pricing structure for JJC shall be as follows:

4.1 Pricing by Landed FOB Points. JJC pricing will be calculated based on the
Landed cost for the following recognized FOB Points of Distribution: Temecula,
California; Stockton, California; Denver, Colorado; Dallas, Texas; Tolleson,
Arizona. Any changes to these FOB points must be approved by JJC’s Manager of
Supply Chain.

4.2 Standard Mark-Up. Unless otherwise provided in this Agreement, Distributor
shall sell all Products at Distributor’s Landed Cost plus “standard mark – up”
(landed cost plus fixed fee per case). Standard Mark-up is defined by the
following scale:

 

FOB Stockton

   $[****] per case

FOB Temecula

   $[****] per case

FOB Arizona

   $[****] per case

FOB Denver

   $[****] per case

FOB Dallas

   $[****] per case

4.3 Consumer Price Index. The fixed fee per case shall be subject to adjustment
annually, beginning February 1, 2009, based upon fluctuations in the Core
Consumer Price Index as determined by the Bureau of Labor Statistics – less food
and energy. Adjustments to the fee for each contract year shall be equal to the
percentage of increase or decrease in the most recent (year over year) Average
Core CPI compared to the latest published Core CPI at the commencement date of
the Distribution Service Agreement. The Web site to access this information
electronically is as follows: http://www.stats.bls.gov/cpi/, Select Consumer
Price Index – All Urban Consumers (Current Series) U.S. All Items Less Food and
Energy (Core CPI).

The “base year” index will be set at the twelve month average (Annual Index
Rate) documented for 2007. JJC and Distributor will calculate, and agree on, the
annual adjustment each January, for implementation in February. For
clarification, the following calculations will be used for the first year
adjustment: (Annual Index 2008 minus Annual Index 2007) divided by (Annual Index
2007) equals the percent adjustment to be applied February 1, 2009 through
January 1, 2010.

4.4 Directed Pricing. JJC will communicate its pricing agreements to the
Distributor via a New Product Worksheet. On or about the 20TH of each month,
Jamba’s Contract Compliance Coordinator will provide the Distributor a summary
of “contract pricing” for the up coming month. The contracted products are
listed with FOB origin, inbound freight, landed costs and delivered pricing to
the stores for that month.

 

5



--------------------------------------------------------------------------------

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH MOUNTS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS EXHIBIT
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

The Distributor is responsible for reviewing the information for accuracy and
reporting any discrepancies within three days of receipt. Distributor agrees to
sell all Products as calculated in the “Directed” pricing model, using
Distributor’s Landed Cost plus “standard mark-up” schedule. All pricing for that
month shall remain fixed unless prior authorization is granted by Jamba Juice.

4.5 General Inventory pricing. Distributor is responsible for providing updates
on or before the 15th of the month prior to taking affect.

4.6 Unstable Pricing. In the event of unstable pricing due to the enactment of
“act of god clauses”; JJC authorized “spot loads” and or compromised container
loads; pricing will be adjusted on an “as need basis.” JJC and Distributor will
work together to determine fair and equitable pricing.

4.7 Non-Traditional Franchisee Pricing. Due to the administrative limitations of
some of Jamba’s Non-Traditional Franchisee’s, the distributor may be required to
maintain a separate pricing model for such locations.

(i) “Lag Pricing” is utilized where 30 days notification of pricing changes is
required prior to the effective date. In this case, the Franchisee’s price is
based on the previous month’s actual price.

(ii) “No Surcharges or Penalties” is utilized where a Franchisee must have all
expenses rolled into the final product cost. The Distributor will be compensated
for this requirement by negotiating a separate Fee per Case mark-up structure.

4.8 Price Discrepancies. Jamba Juice periodically audits invoice pricing from
the Distributor and compares actual prices to authorized price. Jamba will
submit a summary of any known discrepancies to the distributor for review. The
Distributor will have 3 business days to review the report and arrange for
credit or provide information to refute the claim.

4.9 Adjustments and Discounts.

(a) Minimum Order Surcharge. Order’s not meeting a minimum of [****] cases will
be assessed a surcharge of $[****] per case for every case short of the minimum
order.

(b) Late Order Fee. Distributors cut off time for Order Placement is Noon on the
stores designated order day. A late fee of $[****] shall be added to Orders that
are received after the deadline, unless Distributor caused the delay.

 

6



--------------------------------------------------------------------------------

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH MOUNTS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS EXHIBIT
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

(c) Missed Delivery Charge. In the event that a store has signed up for 2 or 3
times a week delivery, and the 2nd or 3rd delivery is not utilized, the store
will be charges $[****] for missing a scheduled delivery.

(d) Restocking Fee. There will be a [****]% restocking fee applied to any Store
that returns items that were ordered and delivered or on truck to be delivered.

(e) Case cube protection: The current average case cube is 1.2 and the average
case weight is 25.4 pounds. During the course of this contract, if case cube and
/ or weight average increases [****]% or more, an equivalent case cost
adjustment will be calculated and applied to the current fee per case.

4.10 Master Distribution Relationship. Distributor will act as a “Master
Distributor” by consolidating shipments to remote, smaller distribution centers,
in which SWT is selling inventory to a third party distributor. For Hawaii
shipments, the following fee schedule will apply: Full container pick up at
Distributor FOB point [****]%; delivered to dry dock full truck load will be at
[****]%; full truckload frozen will be at [****]%. For shipments to other JJC
approved Distribution Centers: inventory will be charged a [****]% mark-up,
based on pick up at Distributors applicable FOB point.

Product will be verified at time of delivery to California forwarder for Ocean
bound freight. The load becomes the responsibility of freight forwarder once
invoice is signed by freight forwarder.

4.11 Product “transfer” pricing. Products that are “transferred” between
Distributors’ own facilities will be at the sole expense of the distributor,
unless specifically requested by JJC. If JJC requests inventory to be
“transferred”, the following fees schedule will apply: (i) Regular transfers
between Temecula and Stockton; or Temecula and Arizona will be priced at a
[****]% mark-up (ii) Emergency transfers at the request of JJC or JJC vendors
between Temecula and Sacramento will be priced at $[****] per pallet unless
otherwise mutually negotiated, at time of emergency, at a common carrier
competitive rate (iii) Regular transfers from Temecula to Denver or Dallas will
be based on a “carrier quote.” In the event Distributor exercises the option to
utilize its’ own trucks, the transfer fee will be based on “full truck load”
pricing.

Mark-up fees will not apply to “transfers” made to any non-recognized FOB
points. Currently, Houston is handled at Distributors’ expense.

 

7



--------------------------------------------------------------------------------

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH MOUNTS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS EXHIBIT
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

4.12 Audit Rights. Distributor shall prepare and maintain, in accordance with
generally accepted accounting principles consistently applied, complete and
accurate books of account and records (specifically including, without
limitation, the originals or copies of documents supporting entries in the books
of account) covering and limited to all transactions arising out of or relating
to this Agreement. JJC and its duly authorized representatives have the right,
during regular business hours, for the duration of this Agreement and for two
(2) years thereafter, to examine and audit, and make extracts from, such books
of account and records and all other documents and material in the possession or
under the control of Distributor with respect to the subject matter and the
terms of this Agreement. All such books of account, records and documents shall
be kept available by Distributor for at least two (2) years after the end of the
period to which they relate.

 

5. CREDIT TERMS

Standard Credit terms are Net fifteen (15) days from the date of delivery.
Payments can be made as late as Net twenty (20) days without penalty.
Distributor will review payment history every six months, by customer account,
to determine any adjustments to the fixed fee per case. Distributor will provide
a [****] discount to the fee per case for consistent system average payment of
Net ten (10) days or better. In addition, Distributor will adjust upward by
[****] for consistent average payment of Net (21) days or worse.

All JJC Franchisees will complete the Distributors credit application and all
related paperwork. The Distributor may require JJC to make payments on a C.O.D.
basis in the event JJC’s average outstanding accounts payable to the Distributor
exceeds thirty (30) days. In the event that JJC accounts payable to the
Distributor is not within terms, no discounts or rebates will be issued to JJC.

 

6. ORDER MANAGEMENT

6.1 Customized Order Guides. Distributor agrees to provide monthly-customized
order guides for Stores as requested by JJC. Distributor will deliver to each
Store a copy of the order guide by the first day of each Month.

6.3 Order Procedure. The Distributor agrees to provide several options for
facilitating order placement, including: phone; fax; on-line via internet; and
Jamba’s “proprietary” solution.

Jamba Juice Company Stores utilize a proprietary system (eRestaurant Solutions)
for its’ ordering and invoicing processes. Distributor is responsible for
maintaining the integration and transmittal of eRestaurant Solutions’ standard
files in the proper format. All file exchanges will be sent electronically via
Jamba Juice’s FTP site.

 

8



--------------------------------------------------------------------------------

7. DELIVERY SERVICE

7.1 Delivery Schedule. Stores must commit to a specified delivery schedule, in
which adjustments can be made to their schedule on a system wide basis twice per
year. The available committed delivery schedules and periods consist of one (1),
two (2), or three (3) days per week delivery schedules fixed for one or more of
the following periods: March — October; October — March. JJC will coordinate
with Distributor the communication of suggested delivery frequency based on each
stores individual sales volume and space constraints. Stores may change their
delivery commitment once during each period without charge or other penalty and
Distributor may request a change to a Store’s delivery commitment, as long as
the change does not adversely affect the stores ability to effectively conduct
business.

7.2 Delivery Method. Distributor shall deliver Products to the Stores with
trucks predominantly dedicated to the Products. Stores unable to accept a Key
Drop delivery will have Day Deliveries. Distributor may from time to time
utilize common or other delivery services (for example, UPS or Federal Express)
to ship Product to the Stores as long as the Delivered Cost is equal to or less
than the Delivered Cost then in effect for the Product. Any increase in
Delivered Cost as a result of utilizing an alternative delivery system must be
approved in writing by JJC Purchasing prior to invoicing.

7.3 Day Deliveries. For Day Deliveries, there will be a two-hour delivery window
(four-hours for Isolated and Extreme Remote locations) from the scheduled
delivery time. No deliveries to be made between the hours of 11:00 a.m. and 1:00
p.m., unless agreed to be store management. Should Distributor fail to deliver
within such two-hour window, or deliver less Product than ordered to the Store,
Distributor will pay Incremental Product Costs that the Store incurs, plus
$10.00, to cover the shortage (Incremental Product Costs will be limited to a
maximum usage for a normal 24-hour period). The Distributor’s driver will be
responsible for bringing the product into the store and placing the cases near
their respective storage areas. The driver must check in the order with store
personnel and verify invoicing accuracy. The driver must note all discrepancies
on the invoice prior to obtaining a team member’s signature.

The parties may by mutual written agreement, change the scheduled delivery
windows from time to time. Distributor will communicate needed changes on the
delivery schedule to the Stores in writing at least one week prior to any
change. Any major changes to delivery schedules must be communicated to JJC
Manager of Supply Chain and Logistics for review and approval at least two weeks
in advance of any proposed change.

All “day drop” deliveries, in which the driver has missed their delivery window,
will be subject to the requirements of a “key drop” delivery. The driver will be
responsible for putting the product on the shelves. We anticipate that stores
routinely have product rotated and prepared for day deliveries.

 

9



--------------------------------------------------------------------------------

7.4 Key Drop Deliveries.

(a) Delivery Procedures. For Stores participating in Key Drop Deliveries,
Distributor’s driver will be responsible for delivering all freezer and chilled
Products into the respective walk-ins via dolly, and shall stock Products on the
shelves. All dry Products are to be placed together in the storage areas located
in the back of each Store. Store management is responsible for preparing walk-in
units for deliveries by moving all existing merchandise to the front of the
walk-ins. When space is not available or Product has not been properly rotated
prior to the delivery, Distributor’s driver may place Product on the floor of
the walk-in. If Distributor’s driver is not able to make a scheduled delivery to
a Store due to the fault of a JJC employee (i.e., locks or security codes
changed without informing Distributor in advance), JJC will be responsible for
any applicable non-scheduled delivery surcharge for returning to the Store to
make the delivery.

All “key-drop” deliveries, in which the driver has missed their delivery window,
will continue to be subject to the above requirements.

(b) Honor System. Stores participating in Key Drop Deliveries will receive
Product on an honor system. Any invoice or delivery discrepancies shall be
brought to the attention of Distributor within four hours after the Store
opening on the following day, and any credits due must be issued within 5
business days.

(c) Access Security. If a Store experiences theft, burglary, vandalism or other
loss as a result of a driver’s failure to secure a Store, Distributor will be
liable for any resulting losses or damages to person or property. In addition,
Distributor will reimburse JJC for “false alarm” fees resulting from driver
error.

7.5 Delivery Access. JJC shall ensure that Company Stores shall provide
reasonable delivery access for Distributor’s drivers. For all new opening stores
except in malls, airports, university and military bases, reasonable delivery
access shall include parking for a truck with a minimum twenty-eight (28) foot
trailer within fifty (100) feet of the Store’s receiving door and the ability to
utilize a standard ice cream cart and/or dolly for making deliveries. All
existing store’s delivery access will be within the original contract of one
hundred and fifty (150) feet of the store’s receiving door. Any Store that does
not provide the aforementioned access is subject to a fair and reasonable
delivery surcharge that is to be negotiated with JJC prior to the Store opening.
Distributor shall inspect all new Store locations prior to accepting the Store’s
opening Order and notify JJC Manager of Supply Chain and Logistics if a delivery
surcharge is applicable.

 

10



--------------------------------------------------------------------------------

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH MOUNTS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS EXHIBIT
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

7.6 Off-Day Delivery/Emergency Orders. Off-Day Delivery/Emergency Orders. Stores
may request an unscheduled off-day delivery. For Stores other than Isolated
Stores (i) all non-scheduled Sunday deliveries will be assessed a $[****]
surcharge and all non-scheduled deliveries made Monday through Saturday, that
can be accommodated on a regularly scheduled route, will result in a $[****]
surcharge and (ii) all emergency Orders for same day delivery must be placed by
9:00 a.m. and will be subject to a $[****] surcharge. For Isolated Stores
(i) all non-scheduled Sunday deliveries will be assessed a $[****] surcharge and
all non-scheduled deliveries made Monday through Saturday, that can be
accommodated on a regularly scheduled route, will result in a $[****] surcharge
and (ii) all emergency Orders for same day delivery must be placed by 9:00 a.m.
and will be subject to a $[****] surcharge, or applicable third party freight
costs if Distributor is unable to accommodate the delivery on its own equipment.
A DM or GM must approve any charges exceeding $[****], and approval must be
submitted in writing (either via e-mail or fax). If a Distributor is able to UPS
or airfreights overnight the necessary items, the $[****] surcharge will be
waived and the Store will only be charged the related UPS or airfreight fees.

7.7 Resolution of Shortages.

(a) JJC Critical Inventory-Shortages Caused by Distributor. Shortages of JJC
Critical Inventory caused by Distributor will be handled in the following
manner. If a Store is not able to wait for the next scheduled delivery,
shortages will be remedied by Distributor and resolved at Distributor’s sole
cost as quickly as possible but within a maximum of six (6) hours, except for
Isolated Stores where the maximum will be twenty four (24) hours for such
Stores. “Extreme Remote Locations” will be remedied within a maximum of
forty-eight (48) hours. Should Distributor fail to deliver JJC Critical
Inventory within a 24-hour period, unless otherwise noted, it may be held
financially responsible for lost sales (documented via Store historical sales
records) for any lost sales that Store may incur.

(b) All Other Shortages. All other Product shortages will be resolved within 24
hours at the cost of the party responsible for the shortage. Should Distributor
fail to meet this commitment, Distributor shall reimburse Incremental Product
Costs, plus $[****], that the Store incurs to cover the shortage. The
Incremental Product Cost will be limited to a maximum usage of a normal 24-hour
period.

(c) Expedited Orders. If the Distributor has run out of product at the
Distribution facility due to poor inventory management, inadequate safety
stocks, etc. it is Jamba’s expectation that product will be Expedited (air
freight, etc.) to ensure no interruption of service, at the Distributor’s
expense.

 

11



--------------------------------------------------------------------------------

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH MOUNTS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS EXHIBIT
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

The Distributor will expedite critical items when it is not an error on the part
of the Distributor. Jamba will support the Distributor in identifying who the
responsible party shall be for costs surrounding redelivery, deliveries may be
done by a third party carrier at which time the responsible party will be billed
by the Distributor once the third party carrier invoices the Distributor.

7.8 New Stores. JJC agrees to inform Distributor in writing at least thirty
(30) days in advance of each new Store opening within the Distribution
Territory. New Stores will place their opening Orders with Distributor at least
ten (10) days prior to the requested delivery date and Distributor will confirm
the opening Order delivery date three (3) days prior to the delivery. Any change
by the Store to the opening Order delivery date once the Order has been placed
with Distributor must be made at least two (2) days prior to the opening Order
delivery date or the Store shall be subject to a one-time special handling
charge of $[****].

 

8. SERVICE LEVEL

8.1 Unit Fill Rate. Distributor shall maintain a minimum Fill Rate of 99.5%,
unless due to: (i) a negligent or wrongful act or omission on the part of JJC,
or (ii) mechanical failure beyond the reasonable control of Distributor or
(iii) unusual and unexpected traffic conditions (e.g., “sig alert” conditions)
(iv) failure on behalf of Jamba Juice vendors to deliver based upon specific
delivery dates.

8.2 Delivery Performance Standard. Distributor shall maintain a Delivery
Performance Standard of 98.5% for On-time deliveries; 98.5% for Deliveries
without Complaint; 80% Perfect Order Rate; +/- 0.5% aggregate Inventory Accuracy
per item.

8.3 Performance Review. Distributor and JJC shall review Distributor’s actual
performance against the Fill Rate and the Delivery Performance Standards on a
quarterly basis. Failure by Distributor to meet the Service Level Standards for
two (2) consecutive quarters shall constitute an incurable Default and will
result in (i) JJC’s right to cancel this Agreement without penalty to JJC
pursuant to Section 26 and 27 hereof, and (ii) at JJC’s option, transfer of the
Inventory to JJC’s designated agent at Distributor’s Landed Cost without mark-up
following thirty (30) days’ notice to Distributor.

JJC will provide written notification to Distributor of breach of controllable
performance issue, less supplier issues, and request a cure period of one
quarter, or otherwise agreed.

 

12



--------------------------------------------------------------------------------

8.4 Service Contacts. The Distributor will offer a toll-free number for placing
orders and customer service issues. The Distributor agrees to provide a customer
service representative for the JJC account. The Distributor will provide JJC
store management with a list of contact telephone numbers to reach someone after
hours or for emergencies.

8.5 Customer Service Management. Distributor agrees to provide a dedicated sales
representative at a managerial level for JJC who will have no involvement with
any other retailers that have juice and/or smoothies as their core business.
Distributor’s sales representative will be available 12 hours a day by phone,
during the hours from 6 a.m. to 6 p.m. Response time will be within two
(2) hours Monday through Friday, between 8:00 a.m. and 6 p.m., and within four
(4) hours on weekends, after hours, and holidays.

8.6 Performance Based Management Assurance. Distributor agrees to continually
work in cooperation with JJC to develop 3-5 cost savings/cost avoidance
initiatives that are measurable in QBR (Quarterly Business Review) meetings. In
addition to cost savings/cost avoidance ideas, the major categories to be
reviewed and discussed at the QBR will be performance, people, process and
technology. JJC and Distributor will review, discuss and agree to needed
changes, additions or technology reviews in order to determine how and where
efforts/resources need to be extended to provide JJC with the level of service
and excellence defined in the contract. At the end of the year progress and the
success of the program will be reviewed in our year end meeting and the CPI
adjustment will be reviewed for need, and JJC and Southwest Traders will
mutually agree what will be implemented on January 1st. The performance will
support the fixed fee per case adjustment and will be tied to the CPI (Consumer
Price Index) defined in Section 4.3.

 

9. CONFIDENTIALITY

Distributor recognizes that it may require or be provided with Confidential
Information (as hereinafter defined) of JJC in the course of performing its
obligations hereunder, and acknowledges that such Confidential Information is
unique in nature and of great proprietary value to JJC. Accordingly, in
consideration of the Distributor’s receipt of such Confidential Information,
Distributor agrees that it shall not, at any time, for as long as any
Confidential Information shall remain confidential or otherwise remain wholly or
partially protectable, directly or indirectly, use or disclose any such
Confidential Information for any purposes other than strictly for the purposes
described in this Agreement. Distributor shall take all measures necessary,
including limiting disclosure to those of its employees who need to know
Confidential Information in order to perform their duties, to safeguard such
Confidential Information in order to prevent it from falling into the public
domain or into the possession of persons other than those persons authorized to
have any such information, and will not remove any copyright notice, trademark
notice or other proprietary legend set forth on or contained within any of the
Confidential Information. Distributor shall return all Confidential Information
of JJC immediately upon the request JJC. For purposes of this Agreement,
“Confidential Information” shall mean the following, whether in written, oral,
electronic, or other form: any and all trade secrets, technology, knowledge,
designs, concepts, ideas, information,

 

13



--------------------------------------------------------------------------------

formulas, patterns, compilations, programs, devices, methods, techniques or
processes that derive independent economic value, actual or potential, from not
being generally known to the public or to other persons who can obtain economic
value from their disclosure or use, including, but not limited to, any study,
plan, report or data pertaining to JJC, any information about JJC’s products,
methods of doing business, profit or sales, information about markets,
information about customers, and all other matters concerning JJC’s business
methods, and information that Distributor develops, assists in developing, or
discovers as a result of its relationship with JJC.

The obligations set forth in the immediately preceding paragraph shall not apply
to Confidential Information to the extent that Distributor can demonstrate that
such Confidential Information: (i) has been in Distributor ‘s possession prior
to disclosure to it by JJC; (ii) has been approved for release by written
authorization of JJC; (iii) is or becomes part of information in the public
domain through no fault of the Distributor; or (iv) properly comes into the
possession of Distributor from a third party not under any obligation to
maintain the confidentiality of such Confidential Information. In addition,
Distributor may disclose Confidential Information pursuant to a judicial or
other government order, in which case the Distributor agrees to notify JJC prior
to making any disclosure so that JJC may seek other legal remedies to maintain
the confidentiality of such Confidential Information and to comply with any
protective orders obtained by the JJC with respect to such disclosure.

Distributor shall ensure that all its employees and sub-contractors pursuant to
this Agreement (if any) who have access to any Confidential Information shall be
made aware of and subject to these obligations.

 

10. RESTRICTIVE COVENANTS

10.1 Limited Exclusive Dealings. Distributor recognizes and acknowledges that
during the course of its engagement Distributor will have access to confidential
information about the JJC including, without limitation, JJC’s business
practices, procedures, techniques, know-how, and activities. Distributor further
recognizes and acknowledges that JJC will devote significant resources in
educating Distributor about such confidential information as such confidential
information will, by its very nature, need to be used by Distributor to provide
its services hereunder. Distributor acknowledges and agrees that such
confidential information is unique and a valuable asset of JJC, developed by JJC
over a long period of time, and represents a competitive advantage of JJC
vis-à-vis its competitors. Accordingly, JJC is concerned that Distributor may
develop an expertise as a result of this Agreement, and the confidential
information provided to Distributor hereunder, that would adversely affect JJC
if such expertise were provided to a competitor of JJC. Accordingly, as a
material inducement for JJC to enter into this Agreement, Distributor agrees
that during the term of this Agreement, Distributor will not, directly or
indirectly, provide any distribution services to quick services restaurants
whose sales from its fresh juice and/or smoothies are in excess of 10% of its
overall sales; provided, however, that this restriction shall not apply to any:
existing customers serviced by Distributor at the time of execution of this
agreement; quick service restaurants of ten or less stores in the Distribution
Territory at the time they

 

14



--------------------------------------------------------------------------------

become SWT customers (“mom and pop” businesses); Distribution Region where JJC’s
store density has exceeded fifty (50) stores. For purposes of clarification,
quick service restaurants to which this restriction would apply include, without
limitation, Planet Smoothie, Smoothie King, Robeks, Booster Juice, and Juice It
Up! In the event that any court or tribunal shall at any time hereafter hold the
foregoing restriction unenforceable or unreasonable as to scope, territory, or
period of time, such court shall have the power, and is specifically requested
by the parties hereto, to declare or determine the scope, territory, or period
of time that it deems to be reasonable or enforceable and to enforce the
provisions to such extent.

10.2 No Restrictions. Distributor shall not, during the Term, enter into an
agreement with, or negotiate with, any other company, firm, or entity with
regard to a business relationship that would prohibit or adversely affect
Distributor’s ability to fully perform its obligations hereunder during the Term
or upon a renewal of this Agreement.

 

11. INVENTORY

11.1 Inventory Levels. Distributor will allow Inventory levels up to thirty
(30) days of average usage on-hand and issue purchase orders as needed.
Distributor agrees to allow eight (8) weeks inventory for FOB Dallas; six
(6) weeks inventory for FOB Denver; and eight (8) weeks inventory for FOB
Arizona in order to facilitate FTL pricing.

JJC agrees to an “annual review” of the Inventory Levels for FOB Dallas, FOB
Denver, and FOB Arizona. The weeks of allowed inventory levels will be adjusted
to reflect each individual Distribution Regions growth and natural ability to
achieve full truck load brackets and meet the standard thirty (30) days
inventory bracket. For example — Distributor desires to adjust Inventory Levels
for FOB Dallas & FOB Arizona in the following manner: six (6) weeks beginning
January 2009; five (5) weeks beginning January 2010; thirty (30) days beginning
January 2011. For FOB Denver Distributor desires to adjust Inventory levels in
the following manner: five (5) weeks beginning January 2009; thirty (30) days
beginning January 2010.

JJC agrees to inform Distributor at least four (4) weeks prior to the
implementation of any new Products, Products, which will be discontinued, and
Products, which are to be featured in a promotion that would affect Distributor
purchasing activity. JJC agrees to assist Distributor in determining purchasing
levels by providing projections of JJC’s needs for new Inventory, including
promotion projections.

11.2 No substitutions. Substitutions will not be permitted without the prior
approval of JJC. The purchase price for any substituted items, provided the
substitution is the result of an error by Distributor, shall be based upon the
lower of (i) the Landed Cost of the substituted item, or (ii) the Landed Cost of
the original item ordered. If the substitution is the result of a negligent or
wrongful act or omission on the part of JJC or other causes beyond the
reasonable control of Distributor, then the purchase price shall be
Distributor’s Landed Cost plus the applicable standard mark-up.

 

15



--------------------------------------------------------------------------------

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH MOUNTS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS EXHIBIT
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

11.3 Obsolete/Dead Inventory. JJC will review any Obsolete/Dead Inventory
reports provided by Distributor and will provide instructions to Distributor for
disposition of Obsolete/Dead Inventory within thirty (30) days of notification.
Any Products constituting Slow Inventory for three (3) or more months will be
considered Obsolete/Dead Inventory.

Distributor reserves the right to move inventory to off-site storage at JJC’s
expense in the event that a resolution to disposition is not agreed upon within
sixty (60) days of notification.

11.4 Safety Stock: The Distributor is required to maintain appropriate stock
levels to minimize the occurrence of product shortages. As such, we require that
the Distributor maintain a minimum of one week “safety stock” on-hand at any
point in time.

11.5 Risk of Loss. All Inventory held by Distributor is the responsibility of
Distributor while in Distributor’s possession. Distributor shall bear the risk
of loss and shall be financially responsible for any lost, damaged, or stolen
Products prior to delivery to Stores.

11.6 Disposition of Inventory upon Termination of Agreement. Upon termination of
this Agreement, JJC shall be financially responsible to purchase all Inventory
brought in and stocked at Distributor to fulfill JJC needs, not to exceed the
financial exposure outlined below, unless otherwise mutually agreed upon in the
transition plan set by JJC and Distributor (adjusted for Inventory Levels noted
in Section 11.1 and one weeks safety stock).

JJC, at its election, will utilize one or a combination of the following options
to resolve all Inventory issues upon termination of this Agreement: (1) JJC will
purchase all Inventory in stock at Distributor’s Landed Cost, plus [****]%
(Landed Cost multiplied by [****]); (2) JJC will pay Distributor’s Landed Cost
plus [****]% (Landed Cost multiplied by [****]) for Inventory in stock and pay
Distributor for any reasonable costs incurred to dispose of the Products;
assuming that all acceptable inventory control standards have been maintained
(3) JJC or a party designated by JJC will pick up the Products in stock at
Distributor’s warehouse(s), and will pay Distributor’s Landed Cost plus [****]%
(Landed Cost multiplied by [****]). One or more of the above options must be
executed within thirty (30) days of the termination of this Agreement. Payment
terms for the options are net fifteen (15) days upon credit approval, unless
different arrangements are agreed upon in writing. JJC’s total financial
exposure for each Product stocked shall be limited to the greater of
(i) Inventory balances not exceeding thirty (30) days of the trailing six
months’ average usage, (ii) the total amount of promotional Inventory purchased
according to written authorization from JJC Purchasing or (iii) [****]% of the
minimum Order, but not to exceed the Landed Cost of Product on-hand and
on-order. This Section shall survive termination of this Agreement.

 

16



--------------------------------------------------------------------------------

12. DAMAGE LIABILITY

Distributor will be responsible for the reasonable cost of repair or replacement
to JJC buildings or equipment if the damage occurred as a direct result of an
accident caused by, or negligence of Distributor’s employee. JJC agrees to
notify Distributor immediately via telephone followed by written notice within
five (5) days in the event of any damage occurrence.

 

13. SPOILAGE

The Distributor guarantees that all merchandise is fresh and saleable upon
delivery. If at the time of delivery the Product does not meet JJC
specifications for preferred handling, JJC may return the Product with
Distributor’s driver for credit. Claims for items being returned from prior
deliveries must be made within twenty-four (24) hours from the date of delivery.
These items must be clean and free of all markings, and in their original
containers. The Distributor shall credit JJC with the delivered cost of any such
returned Products and such credit shall be reflected on a credit memo to be
mailed within five (5) business days posted to the account of claim.

Approval from the Distributor Customer Service Department must be received to
return any items, which do not meet the specifications stated above. If spoilage
occurs before the expiration date of the Product, the Distributor will not be
responsible for crediting JJC Stores for any Product that does not hold until
its code date, or have manufacturer defects. The Distributor will assist in
handling these spoilage issues with the appropriate vendors for JJC but will not
be financially responsible.

 

14. TITLE AND RISK OF LOSS

Title to all Inventories shall pass upon delivery to the JJC Stores. The
Distributor shall bear the risk of loss, damage, or destruction of all
Inventories, until title passes.

 

15. WARRANTIES

The Distributor will assign to JJC all assignable rights against manufacturers
and suppliers of goods supplied to JJC by Distributor under warranties and
indemnifications the Distributor receives from such manufacturers and suppliers.
The Distributor agrees to cooperate with JJC, at JJC’s sole cost and expense, in
the enforcement of any such warranties or indemnifications against manufacturers
or suppliers. The Distributor represents that, to the best of its knowledge, all
Products supplied to JJC by the Distributor shall conform to applicable
specifications, brands, samples, or other rendered descriptions, shall be pure
and unadulterated and of the quality specified by JJC, and shall be merchantable
and fit for the purpose for which they are intended. It is understood that the
Distributor is only responsible for such defects, which it has or should have
knowledge of, based on its relationship with the vendor, it being understood
that the Distributor is not the manufacturer of any of the Inventory.

 

17



--------------------------------------------------------------------------------

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH MOUNTS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS EXHIBIT
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

The Distributor shall use its best efforts to timely perform each and every
obligation it has under this Agreement. The Distributor shall not grant to any
third party a security interest or lien in the Products or other property in
Distributor’s possession by Distributor for JJCs benefit, or permit any lien,
charge, encumbrance or security interest whatsoever to exist on the Products, or
any other property owned by JJC and in Distributor’s possession. The Distributor
shall comply with all applicable federal, state, and local laws and regulations.

 

16. INDEMNITY

Distributor does hereby save and hold JJC harmless of and from and indemnify it
against any and all losses, liability, damages and expenses (including
reasonable attorneys’ fees and expenses) which it may incur or be obligated to
pay, or for which it may become liable or be compelled to pay in any action,
claim or proceeding against it, for or by reason of any acts, whether of
omission or commission, that may be committed or suffered by Distributor or any
of its officers, directors, shareholders, agents, licensees, franchisees,
agents, or employees (each an “Indemnified Party”) in connection with
Distributor’s performance of this Agreement, including, without limitation, in
connection with any negligent act or omission of Distributor with regard to
Inventory that results in any loss, cost, expense, liability, or damage to an
Indemnified Party.

 

17. REBATES

JJC may from time to time negotiate special vendor rebates based on JJC volume
usage. Distributor will assist JJC in collecting such funds as necessary.

 

18. INSURANCE

The Distributor shall carry at its own expense during the entire term of this
Agreement commercial general liability insurance, including Workmen’s
Compensation Insurance and blanket contractual liability coverage, with a
combined single limit of not less than [****] for personal injury and property
damage, which shall be written by an insurance company acceptable to JJC and
naming Jamba Juice Company, their franchise and licensee partners, as co-insured
on such policy, with proof of such insurance provided to JJC within thirty
(30) days of Agreement date. Any such policy shall include a provision for
thirty (30) days’ written notice to JJC the event of any pending material change
or cancellation of such insurance.

 

18



--------------------------------------------------------------------------------

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH MOUNTS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS EXHIBIT
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

19. SURCHARGES

19.1 California Workers Compensation Rate Adjustment: Workers Compensation Rate
surcharge will be added to each invoice when rate is at $[****]. This is based
on the California rate not on Distributor individual company mod. Jamba will
have no financial responsibility over a [****]% mod. Workers Compensation Rate
will be reviewed and adjusted annually. Distributor will advise Jamba of any
proposed adjustments and provide the appropriate backup documentation upon
request. Distributor will provide 30-day advance notice on any proposed
adjustments.

 

Workers Comp Rate

  

Invoice surcharge

$[****]

   $[****]

$[****]

   $[****]

$[****]

   $[****]

$[****]

   $[****]

$[****]

   $[****]

$[****]

   $[****]

$[****]

   $[****]

$[****]

   $[****]

$[****]

   $[****]

$[****]

   $[****]

$[****]

   $[****]

$[****]

   $[****]

$[****]

   $[****]

19.2 Adjustment for Fuel Costs. Distributor and JJC agree that Distributor’s
average fuel cost shall be reviewed each month during the term of this
Agreement. If any monthly review discloses that the average cost per gallon
Distributor paid for fuel during the month under review increased or decreased
by [****], or more, compared to the base fuel target costs, then for the month
under review, a fuel surcharge shall be applied. The following charts explain
the increase in fuel surcharge related to the regional increase in fuel prices
provided by the Department of Energy’s web site
http://tonto.eia.doe.gov/dnav/pet/pet_pri_gnd_a_epd2d_pte_cpgal_w.htm.

California base target rate is: $[****]

Rocky Mountain base target rate is: $[****]

Gulf Coast base target rate is: $[****]

The Texas and Oklahoma markets are represented by the Gulf Coast rates,
California, Nevada and Arizona are represented by the California rates and
Idaho, Utah and Colorado are represented by the Rocky Mountain rates provided by
the Department of Energy’s web site listed above. If extraordinary increases or
decreases in taxes or other governmentally mandated expenses occur during the
term of the Agreement, the parties will seek fair and equitable adjustment.

 

19



--------------------------------------------------------------------------------

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH MOUNTS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS EXHIBIT
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

Jamba Fuel Surcharge Rate By Region

 

EIA .CA
Average

       Surcharge   EIA. Rockey
Mt Average       Surcharge   EIA Gulf
Coast
Average       Surcharge

from

   to   per case   from   to   per case   from   to   per case

[****]

   [****]   [****]   [****]   [****]   [****]   [****]   [****]   [****]

[****]

   [****]   [****]   [****]   [****]   [****]   [****]   [****]   [****]

[****]

   [****]   [****]   [****]   [****]   [****]   [****]   [****]   [****]

[****]

   [****]   [****]   [****]   [****]   [****]   [****]   [****]   [****]

[****]

   [****]   [****]   [****]   [****]   [****]   [****]   [****]   [****]

[****]

   [****]   [****]   [****]   [****]   [****]   [****]   [****]   [****]

[****]

   [****]   [****]   [****]   [****]   [****]   [****]   [****]   [****]

[****]

   [****]   [****]   [****]   [****]   [****]   [****]   [****]   [****]

[****]

   [****]   [****]   [****]   [****]   [****]   [****]   [****]   [****]

[****]

   [****]   [****]   [****]   [****]   [****]   [****]   [****]   [****]

[****]

   [****]   [****]   [****]   [****]   [****]   [****]   [****]   [****]

[****]

   [****]   [****]   [****]   [****]   [****]   [****]   [****]   [****]

[****]

   [****]   [****]   [****]   [****]   [****]   [****]   [****]   [****]

[****]

   [****]   [****]   [****]   [****]   [****]   [****]   [****]   [****]

[****]

   [****]   [****]   [****]   [****]   [****]   [****]   [****]   [****]

[****]

   [****]   [****]   [****]   [****]   [****]   [****]   [****]   [****]

[****]

   [****]   [****]   [****]   [****]   [****]   [****]   [****]   [****]

[****]

   [****]   [****]   [****]   [****]   [****]   [****]   [****]   [****]

[****]

   [****]   [****]   [****]   [****]   [****]   [****]   [****]   [****]       
[****]   [****]   [****]   [****]   [****]   [****]              [****]   [****]
  [****]

19.3 Adjustment for Energy Cost. Distributor and JJC agree to implement an
energy cost surcharge to each invoice, applicable to California Stores only, due
to extraordinary energy costs fluctuation as set forth below. The base energy
cost at the time of this Agreement is 16 KWH.

 

20



--------------------------------------------------------------------------------

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH MOUNTS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS EXHIBIT
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

Energy Cost Per KWH Add to Invoice

 

$ Per kWh

  

Invoice Surcharge

[****]

   [****]

[****]

   [****]

[****]

   [****]

[****]

   [****]

[****]

   [****]

[****]

   [****]

[****]

   [****]

[****]

   [****]

[****]

   [****]

[****]

   [****]

[****]

   [****]

[****]

   [****]

[****]

   [****]

 

20. INTELLECTUAL PROPERTY

JJC shall own and Distributor hereby assigns to JJC all rights and interests of
every nature, kind and character in and to the results and proceeds of
Distributor’s services hereunder. All materials, works, writings and output
which are created, prepared or submitted by Distributor in connection with
Distributor’s services hereunder shall automatically become JJC’s property, free
of any rights or claims thereto by Distributor or any other person, and shall be
promptly delivered to JJC in the form requested by JJC upon the earlier of
(a) the request by JJC, and (b) termination of this Agreement.

Distributor agrees and acknowledges that all intellectual property rights
(defined as any rights under patent, copyright, trade secret, or similar laws
throughout the world) arising or created in connection with this Agreement (“JJC
IP”) shall be assigned to and become the sole property of JJC. Distributor
irrevocably transfers and assigns to JJC, and agrees to irrevocably transfer and
assign to JJC, all right, title and interest in and to the JJC IP. At JJC’s
request and expense, during and after the term of this Agreement, Distributor
will assist and cooperate with JJC in all respects, and will execute documents,
and will take such further acts reasonably requested by JJC to enable JJC to
acquire, perfect, maintain and enforce JJC’s intellectual property rights in and
to the JJC IP. Distributor hereby appoints the officers of JJC as Distributor’s
attorney-in-fact to execute documents on behalf of Distributor for this limited
purpose. Distributor also irrevocably transfers and assigns to JJC, and agrees
to irrevocably transfer and assign to JJC, and waives and agrees never to
assert, any and all “moral rights” that Distributor may have in or with respect
to the JJC IP, even after termination of this Agreement.

 

21. REPORTS

The Distributor and JJC agree to work toward developing a mutually acceptable
method for providing electronic transmission of data among stores, Distributor,
JJC’s Franchisee’s Office, and JJC’s Corporate Office. Until such time as
electronic systems are fully functioning, and upon request, the Distributor will
provide JJC with the following management reports:

(a) Monthly Usage Reports: are to be provided on a monthly basis and submitted
in Excel format. The reports must include total cases sold: By Item Number; By
Item Description; Total Quantity sold for the month.

 

21



--------------------------------------------------------------------------------

(b) Fill Rate & Performance Reports: are to be provided on a monthly basis via
Jamba’s custom Excel template. The report includes statistics pertaining to:
delivery frequency; on-time deliveries; cases per drop; fill rate; perfect
invoice; and invoice value.

(c) Weekly Product Tracking: requires the completion of a custom template for
inventory sensitive items.

(d) Order-guides: are to be provided on a monthly basis in Excel format upon the
completion of the Directed Pricing Process.

(e) Periodic Surcharge & Penalty Reports: may be required to track the impact of
these expenses.

(f) Misc.: additional ad-hoc reports may be required on an as-need basis.

(g) Slow moving/Obsolete inventory: JJC and Distributor agree to a monthly
review of inventory aging reports.

 

22. FREIGHT & LOGISTICS

Unless otherwise acknowledged in writing by JJC, Distributor recognizes that JJC
periodically negotiates with freight companies to ensure competitive pricing for
inbound freight. Furthermore, it is understood that JJC does not manage these
freight contracts; as such, all claims must be processed in the normal fashion
with the carrier and/or supplier booking the logistics for inbound loads.

Please note that our freight contracts are based on “driver-unload.” Since many
distributors have varying ti-hi requirements, it shall be the distributor’s
responsibility to modify pallets upon receipt to fit their respective storage
specifications.

Jamba Juice Company shall not be responsible for any third party (lumper) costs
to unload, receive and reconfigure pallets. This is part of the distribution
process and therefore, should be accounted in the distributor’s overhead costs.

If a Distributor wishes to backhaul product, the Distributor must prepare an
inbound freight quotation. Jamba Juice reserves the right to reject or accept
all backhaul proposals, particularly if it: impacts the integrity of an inbound
freight contract previously negotiated or; may impact the products quality or
shelf life.

 

22



--------------------------------------------------------------------------------

23. QUALITY ASSURANCE

The Distributor shall meet current minimum requirements for all local, state and
federal quality assurance regulations and must adhere to Jamba’s Standard
Operating Procedures as it relates to vendor approval and compliance. The
Distributor must complete a DCQE (Distribution Center Quality Evaluation) as
provided by JJC and satisfy all criteria outlined in said document. The
Distributor must currently practice and enforce full GMP’s (Good Manufacturing
Practices) and have a HACCP program. Programs shall be in place to ensure high
standards for pest control, temperature control, and handling procedures
including receipt of Product, storage, transportation and rotation. The
Distributor must have outlined a full recall program in the event of a Product
quality assurance or Product safety issue. The Distributor shall have an annual
audit completed by a third party approved by JJC, and have a copy of the audit
report sent to JJC’s Manager of Supply Chain and Logistics annually. A copy of a
current report must be sent to JJC’s Manager of Supply Chain and Logistics
within sixty (60) days of the date this Agreement commences. Failure to score a
minimum of 850 through AIB, or the equivalent score as outlined in JJC’s
Approved Vendor SOP’s, may result in the termination of this Agreement by JJC.

 

24. INSPECTION

Prior to the commencement of and at any time during the term of this Agreement,
JJC shall have the right during normal business hours through one or more of its
authorized representatives to inspect the Inventory and the premises,
facilities, procedures and inventories used or to be used by Distributor for the
storage, handling and sale of Products. Distributor will have a representative
present during any such inspection.

 

25. AGENCY REPORTS

Distributor shall maintain for inspection by JJC the results of all federal,
state and/or local regulatory agency inspection reports and sanitation audits
affecting Distributor’s facilities or equipment, or products located at
Distributor’s facilities. Distributor shall notify JJC Manager of Supply Chain
and Logistics and QA Managers immediately by telephone and facsimile of any such
inspections or audits which indicate the presence of any bacteriological agent
or substance, which is considered by health authorities as being indicative of
either unsanitary practices or of public concern.

 

26. DEFAULT AND REMEDIES

In the event JJC or Distributor defaults in its obligations set forth in this
Agreement to the other party, JJC or Distributor will notify the other party of
the Default and request the Default to be remedied within thirty (30) calendar
days from receipt of notice. In the event the Default is not remedied in the
thirty (30) calendar days, the party entitled to receive the remedy has the
right to terminate this Agreement effective with a ninety (60) day written
notice. The rights and responsibilities of the parties hereunder under any
provisions that, by their nature, extend beyond any expiration or early
termination shall survive expiration or early termination of this Agreement.

 

23



--------------------------------------------------------------------------------

27. INCURABLE DEFAULTS

In the event Distributor: (i) knowingly and intentionally sells any Inventory
marked with Jamba Juice’s, name and/or trademarks to third parties without JJC’s
prior written consent and/or (ii) fails to meet either the Delivery Performance
Standards or Service Levels for two (2) consecutive quarters, it is agreed this
is an incurable Default and at JJC’s election the thirty (30) day period to
remedy is not required. If JJC elects not to provide Distributor an opportunity
to remedy such Default, JJC may issue an immediate ninety (90) day written
notice to cancel to Distributor, in addition to the other remedies available to
JJC under the Sections hereof entitled “Default and Remedies”, “Delivery
Service” and “Service Level.”

 

28. ARBITRATION

This Agreement is entered into in California and is hereby governed by the State
of California’s laws and regulations. In the event of a dispute, exclusive venue
will be San Francisco, California.

Any disputes shall be settled via American Arbitration Association, in
accordance with its Commercial Arbitration Rules.

 

1. All questions and disputes with respect to rights and obligations of the
parties arising under the terms of this Agreement, except for disputes involving
claims of not more than $5,000 of general damages, shall be resolved by
arbitration. If such a dispute arises under this Agreement, either party may
demand arbitration by sending a written demand to the other party.

 

2. The parties may agree on one arbitrator. If they cannot agree on one
arbitrator, each party will choose an arbitrator who will then decide on a third
arbitrator who, together with the first two arbitrators, will hear the case. The
arbitrators selected by each party above shall have at least five (5) years
experience in food products wholesaling or distribution or, if an attorney, in
commercial litigation. Should either party refuse or neglect to join in the
appointment of the arbitrator(s), within such fourteen-day (14) period, the sole
arbitrator(s) may proceed and hear alone.

 

3. A hearing on the matter to be arbitrated shall take place before the
arbitrator(s) in San Francisco, California, at the time and place selected by
the arbitrator(s). The arbitrator(s) shall select the time and place promptly
and shall give each party written notice of the time and place at least thirty
(30) days before the date selected.

 

24



--------------------------------------------------------------------------------

Throughout the arbitration process, the California rules of evidence, including
privileges, shall apply to the extent not inconsistent with the Commercial
Arbitration Rules. The arbitrator(s) shall hear and determine the matter and
shall execute and acknowledge the decision and any award in writing and cause a
copy of the writing to be delivered to each of the parties.

 

4. If there is only one arbitrator, his or her decision shall be binding and
conclusive on the parties, and, if there are three arbitrators, the decision of
any two shall be binding and conclusive. A judgment confirming the award may be
given by a Superior Court having jurisdiction, or that Court may vacate, modify,
or correct the award in accordance with the prevailing provision of the
California Arbitration Act.

 

29. ATTORNEYS’ FEES

If any party to this Agreement shall bring any arbitration, action or proceeding
for any relief against the other, declaratory or otherwise, arising out of this
Agreement, the losing party shall pay to the prevailing party a reasonable sum
for attorney fees and costs incurred in bringing or defending such arbitration,
action or proceeding and/or enforcing any judgment granted therein, all of which
shall be deemed to have accrued upon the commencement of such arbitration,
action or proceeding and shall be paid whether or not such action or proceeding
is prosecuted to final judgment. Any judgment or order entered in such action or
proceeding shall contain a specific provision providing for the recovery of
attorney fees and costs, separate from the judgment, incurred in enforcing such
judgment. The prevailing party shall be determined by the trier of fact based
upon an assessment of which party’s major arguments or positions taken in the
proceedings could fairly be said to have prevailed over the other party’s major
arguments or positions on major disputed issues. For the purposes of this
Section, attorney fees shall include, without limitation, fees incurred in the
following: (1) post-judgment motions; (2) contempt proceedings; (3) garnishment,
levy, and debtor and third party examinations; (4) discovery; and (5) bankruptcy
litigation. This Section is intended to be expressly severable from the other
provisions of this Agreement, is intended to survive any judgment and is not to
be deemed merged into the judgment.

 

30. NOTICES

All notices pursuant to this Agreement shall be in writing and shall be
personally delivered or sent by: messenger, overnight delivery service,
certified mail return receipt requested or facsimile. Postage must be fully
prepaid, and it must be addressed as follows:

 

To Distributor:

  Jeff Allen   Chief Operating Officer   Southwest Traders, Inc.   27711 Diaz
Road   Temecula, CA. 92590

 

25



--------------------------------------------------------------------------------

With copy to:

  Ken Smith   President   Southwest Traders, Inc.   27711 Diaz Road   Temecula,
CA. 92590

To JJC:

  Greg Schwartz   V. P., Supply Chain Management   Jamba Juice Company   6475
Christie Avenue   Emeryville, CA 94608

With copy to:

  Don Breen   Chief Financial Officer   Jamba Juice Company   6475 Christie
Avenue   Emeryville, CA 94608

All notices shall be deemed delivered upon receipt or seventy two (72) hours
after deposit in any United States Post Office in the Continental United States;
provided, that notices sent by facsimile shall not be deemed delivered until
receipt is acknowledged by the receiving party. Addresses for purposes of notice
may be changed from time to time by notice in writing sent as provided above.

 

31. INDEPENDENT CONTRACTOR RELATIONSHIP

The relationship between the parties created by this Agreement shall be deemed
to be that of independent contractors, and nothing contained in this Agreement
shall be construed in any manner whatsoever as creating any partnership, joint
venture, employment or other relationship between the parties.

 

32. TIME OF THE ESSENCE

Performances of all terms contained within this Agreement are considered with
time being of the essence in their performance.

 

33. FORCE MAJEURE

Neither of the parties shall be responsible for any failure of performance of an
Agreement (except for the payment of monies then due) if such failure is caused
by force majeure. The expression “force majeure” shall mean acts of God, wars,
floods, droughts, earthquakes, fires, explosions, storms, transportation
difficulties, strikes, walkouts, or other industrial disturbances, sabotage,
energy shortages, or any law, regulation, or action of any court or governmental
authority, or any other causes beyond either party’s reasonable control whether
similar or dissimilar to those stated above and which by the

 

26



--------------------------------------------------------------------------------

exercise of reasonable diligence could not have been prevented; provided always
that the occurrence is not intentional or deliberately done or brought about for
the purposes of excusing performance under the Agreement; and provided, further,
however, that the adverse financial condition of the party so affected shall not
constitute a force majeure event. In the case of a Product shortage caused by a
force majeure event, Supplier shall continue to supply Product to JJC and its
Distributors allocated on no less than a pro rata basis with Supplier’s other
customers as determined in a reasonable manner and communicated to JJC. In
addition, in the case of Product shortage caused by a force majeure event,
Suppler shall assist JJC in purchasing Product from third parties during the
period of time Supplier is unable to supply Product to JJC. Any party suffering
a force majeure event shall diligently attempt to remove such cause or causes
with reasonable dispatch. As soon as any event of force majeure is remedied, the
parties’ respective rights, obligations, and performances as set forth in the
Agreement shall be immediately reinstated.

 

34. ASSIGNMENT

This Agreement and the rights and obligations of Distributor hereunder are
personal and may not be transferred or assigned without the prior written
consent of JJC.

JJC may assign its rights under this Agreement in whole or in part to any
affiliate or any entity owning or acquiring a substantial portion of the stock
or assets of the JJC, or to any partnership or other venture in which the JJC
participates.

 

35. FINANCIAL INFORMATION

Upon request, Distributor and JJC agree to provide annual audited and/or
reviewed financial reports to the other party. Additionally, Distributor and JJC
agree to notify each other within thirty (30) days of an audit report, if either
party’s financial condition materially declines from the previous report.

 

36. COMPLETE AGREEMENT OF THE PARTIES

This Agreement, supersedes any and all other agreements, either oral or in
writing, between the parties with respect to the subject matter hereof and
contain all of the covenants and agreements between the parties with respect to
such subject matter in any manner whatsoever. Each party to this Agreement
acknowledges that no representations, inducements, promises of agreements, oral
or otherwise, have been made by any party, or anyone herein, and that no other
agreement, statement or promise not contained in this Agreement shall be valid
or binding. This Agreement may be changed or amended by an amendment in writing
signed by all of the parties or their respective successors in interest.

 

27



--------------------------------------------------------------------------------

37. HEADINGS

The headings used in this Agreement are inserted only for the purpose of
convenience and reference, and in no way define or limit the scope or intent of
any provision or part hereof.

 

38. BINDING

This Agreement shall be binding upon and inure to the benefit of the successors
in interest, assigns and personal representatives of the respective parties.

 

39. GOVERNING LAW

The parties hereby expressly acknowledge and agree that this Agreement is
entered into in the State of California and, shall be construed and enforced in
accordance with the laws of the State of California, without regard to the
conflict of law provisions thereof.

 

40. UNENFORCEABLE TERMS

Any provision hereof prohibited by law or unenforceable under any applicable law
of any jurisdiction shall, as to such jurisdiction, be ineffective without
affecting any other provision of this Agreement. To the full extent, however,
that the provisions of such applicable law may be waived, they are hereby waived
to the end that this Agreement be deemed to be a valid and binding agreement
enforceable in accordance with its terms.

 

41. FURTHER ACTION

Distributor and JJC each shall cooperate in good faith and take such steps and
execute such papers as may be reasonably requested by the other party to
implement the terms and provisions of this Agreement.

 

42. WAIVER

Distributor and JJC each agree that the waiver of any Default under any term or
condition of this Agreement shall not constitute any waiver of any subsequent
Default or nullify the effectiveness of that term or condition.

 

43. PUBLICITY

No promotional material, advertising, or notice to any third party (whether
written or oral) concerning this Agreement shall be issued, given, or otherwise
disseminated without the prior approval of JJC.

 

28



--------------------------------------------------------------------------------

The parties hereto have executed this Agreement as of the day and year first
above written.

 

SOUTHWEST TRADERS, INC. By:   /s/ Jeff Allen   Jeff Allen, Chief Operating
Officer JAMBA JUICE COMPANY By:   /s/ Greg Schwartz   Greg Schwartz, V.P. of
Supply Chain Management

 

29